Name: Commission Regulation (EEC) No 3751/81 of 22 December 1981 amending Regulation (EEC) No 263/81 laying down detailed rules for the application of the import arrangements provided for by Regulation (EEC) No 217/81 and (EEC) No 218/81 in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 374/14 Official Journal of the European Communities 30 . 12. 81 COMMISSION REGULATION (EEC) No 3751 /81 of 22 December 1981 amending Regulation (EEC) No 263/81 laying down detailed rules for the applica ­ tion of the import arrangements provided for by Regulations (EEC) No 217/81 and (EEC) No 218/81 in the beef and veal sector and for buffalo meat for 1981 ; whereas those quotas have been extended to 1982 ; whereas it is accordingly necessary to amend Commission Regulation (EEC) No 263/81 (5), as amended by Regulation (EEC) No 2136/81 (6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 217/81 of 20 January 1981 opening a Community tariff quota for fresh, chilled or frozen high-quality beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ( 1 ), as amended by Regulation (EEC) No 3715/81 (2), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 218/81 of 20 January 1981 opening a Community tariff quota for frozen buffalo meat falling within subheading 02.01 A II b) 4 bb) 33 of the Common Customs Tariff (3), as amended by Regulation (EEC) No 3716/81 (4), and in particular Article 2 thereof, Whereas Regulations (EEC) No 217/81 and (EEC) No 218/81 opened quotas for high-quality beef and veal HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) and (2) of Regulation (EEC) No 263/81 'for 1981 ' is replaced by 'for 1982.' Article 2 This Regulation shall enter into force on 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 38 , 11 . 2. 1981 , p . 1 . (2) OJ No L 373, 29 . 12 . 1981 , p . 1 . (3 ) OJ No L 38 . 11 . 2 . 1981 , p . 2. (4 OJ No L 373, 29 . 12 . 1981 , p . 2. (5) OJ No L 27, 31 . 1 . 1981 , p . 52. (*) OJ No L 209, 29 . 7 . 1981 , p. 13 .